391 F.2d 934
John B. GARNER, Appellant,v.Officer J. D. GRIFFITH et al., Appellees.
No. 24699.
United States Court of Appeals Fifth Circuit.
April 8, 1968.

Appeals from the United States District Court for the Southern District of Mississippi; Dan M. Russell, Jr., Judge.
Asa D. Sokolow, New York City, Denison Ray, Jonathan Shapiro, Jackson, Miss., Rosenman, Colin, Kaye, Petschek, Freund & Emil, Alan Schwartz, New York City, of counsel, for appellant.
J. A. Travis, Jr., Thomas H. Watkins, Jackson, Miss., E. W. Stennett, City Atty., Jackson, Miss., Watkins & Eager, Jackson, Miss., of counsel, for appellees.
Before GEWIN and COLEMAN, Circuit Judges, and HUGHES, District Judge.
PER CURIAM:


1
The appellant complains of two orders of the United States District Court for the Southern District of Mississippi. The first order is dated March 15, 1967, and dismissed the appellant's case without prejudice "for want of prosecution on the part of the plaintiff." The second order is dated June 14, 1967, and it denied the appellant's motion under Rule 60(b) (1) F.R.Civ.P. to vacate the order of dismissal. The appellant appealed from both orders, but the appeals were consolidated in this court.


2
It is our opinion that the District Court did not abuse its discretion in entering said orders. The judgment is affirmed.